DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 12/10/2021.
Claims 6 and 20 have been canceled.
Claims 1, 14 and 16 have been amended.
Claims 22-25 have been added.
Claims 1-5, 7-19 and 21-25 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed on 10/14/2021, with respect to the rejection of claims 1-5, 7-19 and 21-25 under 35 USC §102 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-19 and 21-25 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14 and 16, the closest prior art of record, Hayton (US 9098687 B2) discloses “Methods and systems for authenticating users of client devices to allow access of resources and services in enterprise systems are described herein. An authentication device may validate a user based on authentication credentials received from a client device. Validation data stored by the authentication device, and a corresponding access token transmitted to the client device, may be used to authenticate the user for future resource access requests”.  In addition, Yu (US 20130276086 A1) discloses “A trust client can execute on a client computer and a trust service can execute on a server computer to provide the peer applications trust center. The trust client or trust server can register applications. During registration, the trust server or the trust client can generate a public key or other identifier for identifying the registered application”.  In addition, Deshpande (US 20150082025 A1) discloses “Identity based encryption (IBE). An IBE server assigns a private and public key pair to a 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of claims 1, 14 and 16, 
Claim 1:
A method, comprising: 
issuing a key, KTRUST, by a server to a workstation, the key issued in response to confirmation that the workstation has been registered with the server and reflecting a trust relationship established between the server and the workstation during a registration of the workstation to the server; 
receiving, by the server over a computer network, an authentication request from the workstation, the authentication request provided in a message encrypted using KTRUST and including an identifier of a personal authentication tag (PAT), the PAT being a portable object that provides the PAT identifier in a machine-readable format; 
in response to receiving the authentication request, determining that the workstation is trusted by the server, based at 
in response to determining that the workstation is trusted by the server, providing the workstation with access over the computer network to a set of applications of the server using a credential associated with the PAT identifier received with the authentication request.
		Claim 14:
A server apparatus, comprising a set of processors coupled to memory to form control circuitry, the control circuitry constructed and arranged to: 
issue a key, KTRUST, to a workstation, the key issued in response to confirmation that the workstation has been registered with the server and reflecting a trust relationship established between the server apparatus and the workstation during a registration of the workstation to the server apparatus; 
receive, over a computer network, an authentication request from the workstation, the authentication request including an identifier of a personal authentication tag (PAT), the PAT being a portable object that provides the PAT identifier in a machine-readable format; 

in response to a determination that the workstation is trusted by the server apparatus, provide the workstation with access over the computer network to a set of applications using a credential associated with the PAT identifier received with the authentication request.
		Claim 16:
A computer program product including a set of non- transitory, computer-readable media having instructions which, when executed by control circuitry of a server apparatus, cause the server apparatus to perform a method, the method comprising: 
issuing a key, KTRUST, by a server to a workstation, the key issued in response to confirmation that the workstation has been registered with the server and reflecting a trust relationship established between the server apparatus and the workstation during a registration of the workstation to the server apparatus;
receiving, over a computer network, an authentication request from the workstation, the authentication request provided in a message encrypted using KTRUST and including an identifier of 
in response to receiving the authentication request, determining that the workstation is trusted, based at least in part on confirming that the message is encrypted using KTRUST; and 
in response to determining that the workstation is trusted, providing the workstation with access over the computer network to a set of applications using a credential associated with the PAT identifier received with the authentication request.
Claims 2-5, 7-13, 15, 17-19, and 21-25 are dependent on claims 1, 14 and 16 and are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed.
Aamir (US 20170116424 A1) discloses techniques are provided for establishing a secure exchange of data between containerized applications. A method can include registering, by a device, a first containerized application on the device with an access server, registering, by the device, a second containerized application on the device with the access server, verifying that the first containerized application and the second containerized application are configured to exchange data, and exchanging data between the first containerized application and the second containerized application registered with the access server.
Innes (US 10021088 B2) discloses methods and systems for faster and more efficient smart card logon and for giving a client device full domain access in a remote computing environment are described herein. Fast smart card logon may be used to reduce latency and improve security. For example, the system may reduce the number of operations (e.g., interactions) between a server device used for authentication and the client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431